UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

MIRIAHM PALOMA,

                                 Plaintiff,
                                                                   20-CV-2133 (LLS)
                     -against-
                                                               ORDER OF DISMISSAL
CORRECTION OFFICER EASTERLING;
CITY OF NEW YORK,

                                 Defendants.

LOUIS L. STANTON, United States District Judge:

       Plaintiff, currently detained in the Rose M. Singer Center on Rikers Island, brings this

pro se action under 42 U.S.C. § 1983, alleging that Defendant Easterling, using her flashlight

every 15 minutes, violated Plaintiff’s rights by observing her as she walked back and forth to the

bathroom. Plaintiff is proceeding pro se and in forma pauperis (IFP). By order dated July 10,

2020, the Court directed Plaintiff to amend her complaint to address deficiencies in her original

pleading.

       Plaintiff filed an amended complaint, and the Court has reviewed it. The action is

dismissed for the reasons set forth below.

                                     STANDARD OF REVIEW

       The Prison Litigation Reform Act requires that federal courts screen complaints brought

by prisoners who seek relief against a governmental entity or an officer or employee of a

governmental entity. See 28 U.S.C. § 1915A(a). The Court must dismiss a prisoner’s IFP

complaint, or any portion of the complaint, that is frivolous or malicious, fails to state a claim

upon which relief may be granted, or seeks monetary relief from a defendant who is immune

from such relief. 28 U.S.C. §§ 1915(e)(2)(B), 1915A(b); see Abbas v. Dixon, 480 F.3d 636, 639
(2d Cir. 2007). The Court must also dismiss a complaint if the court lacks subject matter

jurisdiction. See Fed. R. Civ. P. 12(h)(3).

        While the law mandates dismissal on any of these grounds, the Court is obliged to

construe pro se pleadings liberally, Harris v. Mills, 572 F.3d 66, 72 (2d Cir. 2009), and interpret

them to raise the “strongest [claims] that they suggest,” Triestman v. Fed. Bureau of Prisons, 470

F.3d 471, 474 (2d Cir. 2006) (internal quotation marks and citations omitted) (emphasis in

original). But the “special solicitude” in pro se cases, id. at 475 (citation omitted), has its limits –

to state a claim, pro se pleadings still must comply with Rule 8 of the Federal Rules of Civil

Procedure, which requires a complaint to make a short and plain statement showing that the

pleader is entitled to relief.

        The Supreme Court has held that under Rule 8, a complaint must include enough facts to

state a claim for relief “that is plausible on its face.” Bell Atl. Corp. v. Twombly, 550 U.S. 544,

570 (2007). A claim is facially plausible if the plaintiff pleads enough factual detail to allow the

Court to draw the inference that the defendant is liable for the alleged misconduct. In reviewing

the complaint, the Court must accept all well-pleaded factual allegations as true. Ashcroft v.

Iqbal, 556 U.S. 662, 678-79 (2009). But it does not have to accept as true “[t]hreadbare recitals

of the elements of a cause of action,” which are essentially just legal conclusions. Twombly, 550

U.S. at 555. After separating legal conclusions from well-pleaded factual allegations, the Court

must determine whether those facts make it plausible – not merely possible – that the pleader is

entitled to relief. Id.

                                          BACKGROUND

        The allegations in Plaintiff’s amended complaint are essentially identical to those in her

original complaint. She alleges that on February 13, 2020, between the hours of 2:00 and 4:00 in

the morning, Officer Easterling “sat by window next to dorm for unconstitutional observation.”


                                                   2
(ECF No. 6 at 4.) Easterling, who “was talking to herself, using her flashlight every 15 minutes,”

watched Plaintiff “walk back and forth to the bathroom.” (Id.) Easterling’s behavior made it

difficult for Plaintiff to sleep.

                                          DISCUSSION

        The Court construes Plaintiff’s allegations as asserting a claim that her conditions of

confinement were unconstitutional. The Due Process Clause of the Fourteenth Amendment

governs a pretrial detainee’s claims of unconstitutional conditions of confinement. Bell v.

Wolfish, 441 U.S. 520, 535 n.16 (1979). Under the Fourteenth Amendment, “the proper inquiry

is whether those conditions amount to punishment of the detainee.” Id. at 535. If the conditions

are not deemed punitive, then the plaintiff’s allegations are evaluated under a standard of

deliberate indifference. Abreu v. Schriro, No. 1:14-CV-6418, 2016 WL 3647958, at *4

(S.D.N.Y. July 1, 2016).

        Plaintiff describes events that occurred on a single date over the course of two hours – an

officer’s use of a flashlight, which disturbed Plaintiff’s sleep. These allegations do not describe

punitive conduct or conduct that rises to the level of deliberate indifference. For these reasons,

and for the reasons stated in the Court’s July 10, 2020 Order to Amend (ECF No. 5), Plaintiff’s

complaint is dismissed for failure to state a claim on which relief may be granted.

        District courts generally grant a pro se plaintiff leave to amend a complaint to cure its

defects but leave to amend may be denied if the plaintiff has already been given an opportunity

to amend but has failed to cure the complaint’s deficiencies. See Ruotolo v. City of New York,

514 F.3d 184, 191 (2d Cir. 2008); Salahuddin v. Cuomo, 861 F.2d 40, 42 (2d Cir. 1988). Because

the defects in Plaintiff’s amended complaint cannot be cured with a further amendment, the

Court declines to grant Plaintiff another opportunity to amend.




                                                  3
                                          CONCLUSION

         Plaintiff’s complaint, filed IFP under 28 U.S.C. § 1915(a)(1), is dismissed pursuant to 28

U.S.C. § 1915(e)(2)(B)(ii).

         The Clerk of Court is directed to mail a copy of this order to Plaintiff and note service on

the docket.

SO ORDERED.

Dated:     May 24, 2021
           New York, New York

                                                                 Louis L. Stanton
                                                                    U.S.D.J.




                                                  4
